Citation Nr: 0532913	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Service connection for residuals of indolent bacteremia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
February 1996.  His DD Form 214 shows that he served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War while on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2001, a video conference 
hearing was held before a Veterans Law Judge who has since 
retired. The veteran was provided with notice of this 
information in an August 2004 letter from the Board.  In a 
September 2004 statement, he indicated that he did not wish 
to have any additional hearings.  

In January 2005, the Board remanded the veteran's claim to 
identify treatment providers as well as for action consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 2005).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran does not have any current residuals of 
indolent bacteremia.


CONCLUSION OF LAW

Indolent bacteremia was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 1154(b), 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Indolent Bacteremia

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1)(i) (2005).  The term "qualifying chronic 
disability" means a chronic disability resulting from an 
undiagnosed illness; a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
as a cluster of signs or symptoms; or any diagnosed illness 
that VA determines in regulations warrants a presumption of 
service-connected.  See 38 U.S.C.A. § 1117(a)(2) (West 2002).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
See 38 C.F.R. § 3.317(a)(1)(ii).  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c) (2005).  If signs or symptoms have been attributed 
to a known clinical diagnosis in the particular veteran's 
case being considered, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In this case, the veteran's claimed disability is 
attributable to a known diagnosis of bacteremia.  
Consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's complaints -- in personal 
statements, VA examination reports, and private treatment 
records -- that he suffers from current residuals of a blood 
born bacteria disease due to events during active service.  
These lay statements alone, however, cannot meet the burden 
imposed by 38 C.F.R. §§ 3.303, 3.307, and 3.309 with respect 
to the relationship between events during service and his 
current complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) and (a)(2) (2005).  

Service medical records are void of any complaints, 
treatment, or diagnosis of residuals of indolent bacteremia.  
Records from the Social Security Administration indicate that 
the veteran received benefits due to a mood disorder and 
include a November 1999 mental status examination that showed 
complaints of a history of blood disease with infections.  

In a February 1998 private physician statement, it was noted 
that the veteran suffered from indolent bacteremia.  The 
physician stated that "bacteremia has access to every organ 
in the body and gives widespread and varied manifestations".  
Further, the physician opined that it was "likely that the 
indolent bacteremia is the root cause of his deterioration in 
the Desert Storm Syndrome".  

In a January 2000 VA examination report, it was noted that 
the examiner reviewed the February 1998 private physician 
statement but stated that no specific bacteria was identified 
in the statement.  Further, the examiner indicated that no 
disease was found on examination.  A January 2000 VA 
bacteriology report also noted that the veteran's blood 
culture was negative.  

The Board finds that the February 1998 private physician 
statement is entitled to less probative weight than the 
findings contained in the January 2000 VA examination report.  
An opinion may be insufficient where it is not shown to have 
been based on clinical data and was not accompanied by any 
other rationale to support the opinion.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In addition, the physician's 
February 1998 medical opinion gives no indication that he 
reviewed evidence in the veteran's claims file before issuing 
his opinion.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected medical opinions as immaterial 
where there was no indication that the physician had reviewed 
the claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  Based upon the 
immateriality as well as lack of rationale provided in the 
private physician's February 1998 opinion, the Board finds 
that it considered of less probative than the other competent 
medical evidence of record.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In this case, the preponderance of the competent 
medical evidence establishes that the veteran does not suffer 
from a current disability of indolent bacteremia due to 
disease or injury incurred or aggravated during his active 
military service, as physical findings are unremarkable.

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Service connection 
for residuals of indolent bacteremia is not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's service connection claim was received in 
December 1999.  Thereafter, in a May 2000 rating 
determination, the RO denied the veteran's claim for 
entitlement to service connection for indolent bacteremia.  
In a February 2005 letter from the Appeals Management Center 
(AMC), the veteran was notified regarding what information 
and evidence is needed to substantiate his claim, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the February 2005 
letter was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by VA, and the content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   In 
addition, in this case, the VCAA was enacted in November 2000 
after the original AOJ adjudication of the claim in May 2000.  
The Court specifically stated in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) that an appellant has the right to 
remand where VCAA content-complying notice had not been 
provided.  However, the Court recognized that the RO did not 
err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in a May 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim of entitlement 
to service connection for indolent bacteremia.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated in February 2005 as 
well as the May 2005 SSOC, complied with these requirements.    
 
Additionally, the Board notes that the February 2005 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the February 2005 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, records from 
the Social Security Administration, private treatment 
records, and multiple VA examination reports have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  In addition, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Board notes that the veteran was 
provided with a VA examination during the course of his 
appeal.  


The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in January 2005.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Service connection for residuals of indolent bacteremia is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


